DETAILED ACTION
This action is responsive to communications filed 16 April 2021.
Claims 1-26 have been canceled.
Claims 27-43 have been added.
Claims 27-43 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 07 2021, September 27 2021, November 01 2021 and 17 February 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claim 27 and 33 of this application is patentably indistinct from claim 1, 8, 11, 15-16 and 20 of Application No. 17/487,220. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 27 and 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 11, 15-16 and 20 of U.S. Patent No. 11,232,469 in view of Angell et al. (US-20080249838-A1) hereinafter Angell in view of SASAKI (US-20210124477-A1) hereinafter Sasaki. 

Associated Patent
27. (new) A system for delivering media content to a location comprising: a camera for capturing image data in a geographic location; logic for extracting facial information from the captured image data; logic for inferring demographic information from the facial information; logic for reading point of sale data from the geographic location; logic for combining the point of sale data and demographic information inferred from the facial information extracted from the captured image data; logic for selecting at least one type of media based on the inferred demographic data; and logic for outputting the selected media to the geographic location.
1. (currently amended) A system for delivering media content to a location comprising: a camera for capturing image data in a geographic location; logic for extracting facial information from the captured image data; logic for inferring demographic information from the facial information, wherein the logic for inferring demographic information comprises logic for determining a year associated with a predetermined age and wherein the predetermined age is less than a present age associated with the facial information extracted from the captured image data; logic for selecting at least one type of media based on the inferred demographic information; and logic for outputting the selected media to the geographic location.11. (currently amended) A system for delivering media content to a location comprising: a camera for capturing image data in a geographic location; logic for extracting facial information from the captured image data; logic for inferring 

8. (original) The system of claim 1 wherein the geographic location comprises a retail establishment.15. (original) The system of claim 11 wherein the geographic location comprises a retail establishment.


As seen above, Mclean in the associated patent discloses similar material.
Mclean does not explicitly disclose, however:
logic for reading point of sale data from the geographic location; 
logic for combining the point of sale data and demographic information inferred from the facial information extracted from the captured image data;
However, Angell discloses:
logic for reading point of sale data from the geographic location ([0087] point-of-sale checkout station coupled to data processing system, e.g. items in container already known to the data processing system due to dynamic listing of items in container that is maintained as customer shops in digital customer marketing environment); 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Mclean in view of Angell to have included POS data. One of ordinary skill in the art would have been motivated to do so to achieve unique one-to-one marketing (Angell, [0157]).
Mclean-Angell do not explicitly disclose:

However, Sasaki discloses:
logic for combining the point of sale data and demographic information inferred from the facial information extracted from the captured image data ([0141] aggregated information, wherein selected time of content file retrieved from the store terminal is checked against the point of sale information retrieved from a point-of-sale (POS) system to correlate the viewing of the content file with the actual buying behavior [0144-0145] face recognizer can analyze the gender, race, age, expression, feeling, viewing habit, and viewing time of each customer and stored in viewership memory in form of information in correlation with the gender or age (i.e. grouping) and aggregated information includes the viewership (i.e. aggregated information comprising selected time of content file, POS information, face recognizer, viewership memory, etc.));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Mclean-Angell in view of Sasaki to have combined point of sale data and demographic information. One of ordinary skill in the art would have been motivated to do so to comprehensively distribute the content file after collecting the overall information recorded based on the aggregated information from each store terminal (Sasaki, [0168-0169]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US-20080249838-A1) hereinafter Angell in view of SASAKI (US-20210124477-A1) hereinafter Sasaki.
Regarding claim 27, Angell discloses:
A system for delivering media content to a location ([0042] marketing messages may be transmitted to a digital display device for presentation to a customer within digital customer marketing environment) comprising: 
a camera for capturing image data in a geographic location ([0054-0056] digital customer marketing environment, e.g. retail facility with detectors to gather data associated with a set of customers; at least one camera); 
logic for extracting facial information from the captured image data ([0188] software architecture for analyzing camera images and other detection data to form dynamic data [0191-0192] images of a customer’s face, e.g. video data captured by audio/video capture device [0054-0056] camera [0198] face recognition); 
logic for inferring demographic information from the facial information ([0198] face recognition technology [0101] once the customer has been verified, the data processing system retrieves granular demographic data for the customer); 
logic for reading point of sale data from the geographic location ([0087] point-of-sale checkout station coupled to data processing system, e.g. items in container already known to the data processing system due to dynamic listing of items in container that is maintained as customer shops in digital customer marketing environment); 
logic for selecting at least one type of media based on the inferred demographic data ([0152] customized marketing message is generated using personalized marketing message criteria that are identified using the dynamic data/static data, wherein personalized marketing message criteria are criterion or indicators for selecting one or more modular marketing messages for inclusion in the customized marketing message [0153] e.g. marketing elements to appeal to animal lovers and pet owners, e.g. images of puppies, images of dogs, and/or other pet friendly images (i.e. type of media)); and 
logic for outputting the selected media to the geographic location ([0042] digital multimedia software is used to manage and/or enable generation and/or display of marketing messages within digital customer marketing environment [0158] customized marketing message is displayed on display device [0153] e.g. marketing elements to appeal to animal lovers and pet owners, e.g. images of puppies, images of dogs, and/or other pet friendly images (i.e. type of media).
Angell does not explicitly disclose:
logic for combining the point of sale data and demographic information inferred from the facial information extracted from the captured image data;
However, Sasaki discloses:
logic for combining the point of sale data and demographic information inferred from the facial information extracted from the captured image data ([0141] aggregated information, wherein selected time of content file retrieved from the store terminal is checked against the point of sale information retrieved from a point-of-sale (POS) system to correlate the viewing of the content file with the actual buying behavior [0144-0145] face recognizer can analyze the gender, race, age, expression, feeling, viewing habit, and viewing time of each customer and stored in viewership memory in form of information in correlation with the gender or age (i.e. grouping) and aggregated information includes the viewership (i.e. aggregated information comprising selected time of content file, POS information, face recognizer, viewership memory, etc.));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sasaki to have combined point 
Regarding claim 28, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein 
Angell discloses:
the logic for combining the point of sale data and demographic information 34891-9668-0196, V.2PRELIMINARY AMENDMENTATTY. DOCKET NO. 27313-04008APPLICATION NO. 17/232,346comprises combining time information with the point of sale data and demographic information ([0157] customized marketing message is generated using dynamic data (i.e. [0132] e.g. current contents of a customer’s’ shopping basket, etc., see POS system above [0087]) and static customer data (i.e. [0130] granular demographics is a source of static customer data elements) elements (i.e. combined), such as the customer’s demographics and psychographics, to achieve this unique one-to-one marketing [0132] dynamic data includes the time of day).
Regarding claim 29, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein 
Angell discloses:
the point of sale data comprises product information ([0087] point-of-sale checkout station coupled to data processing system, e.g. items in container already known to the data processing system due to dynamic listing of items in container that is maintained as customer shops in digital customer marketing environment).
Regarding claim 30, Angell-Sasaki disclose:
The system of claim 29, set forth above, wherein 
Angell discloses:
([0076] container may include identification tag, e.g. universal product code (UPC) tag, e.g. for tracking a container).
Regarding claim 31, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein 
Angell discloses:
the point of sale data comprises product tracking codes ([0076] container may include identification tag, e.g. universal product code (UPC) tag, e.g. for tracking a container).  
Regarding claim 32, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein the logic for combining the point of sale data and demographic information comprises
Angell does not explicitly disclose: 
logic for generating a display quantitatively outputting the point of sale data and demographic information for the geographic location.  
However, Sasaki discloses:
logic for generating a display quantitatively outputting the point of sale data and demographic information for the geographic location ([FIG. 11B] e.g. terminal ID, store, group name, content file name, viewing time, viewer numbers, see further [0168-0169]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sasaki to have displayed POS information with demographic information. One of ordinary skill in the art would have been motivated to do so to comprehensively distribute the content file after collecting the overall information recorded based on the aggregated information from each store terminal (Sasaki, [0168-0169]).
Regarding claim 33, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein 

the geographic location comprises a retail store ([0054-0056] digital customer marketing environment, e.g. retail facility).  
Regarding claim 34, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein 
Angell discloses:
the geographic location comprises a plurality of retail stores ([0036] may include one or more facilities).  
Regarding claim 35, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein 
Angell discloses:
the geographic location comprises a plurality of retail locations ([0036] may include one or more facilities, buildings, or other structures for wholly or partially containing items [0070] detectors may include multiple detectors located at differing locations within retail facility).  
Regarding claim 36, Angell-Sasaki disclose:
The system of claim 27, set forth above, wherein 
Angell does not explicitly disclose: 
the demographic information comprises a number of customers.  
However, Sasaki discloses:
the demographic information comprises a number of customers ([0168] total viewer column, e.g. number of male viewers, number of female viewers, etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sasaki to have included a number of customers. One of ordinary skill in the art would have been motivated to do so to 
Regarding claim 37, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein 
Angell does not explicitly disclose: 
the demographic information comprises a number of customers within an age group. 
However, Sasaki discloses:
the demographic information comprises a number of customers within an age group ([0168] number of male viewers/female viewers with age columns separated by age, see [FIG. 11B]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sasaki to have included a number of customers within an age group. One of ordinary skill in the art would have been motivated to do so to comprehensively distribute the content file after collecting the overall information recorded based on the aggregated information from each store terminal (Sasaki, [0168-0169]).
Regarding claim 38, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein
Angell discloses: 
the demographic information comprises a gender of customers ([0008] gender of customers).  
Regarding claim 39, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein 
Angell discloses:
the demographic information comprises a group of customers including a family unit ([0126] age of head of household, number of children [0141] parents with children, etc.).
Regarding claim 40, Angell-Sasaki disclose: 

Angell does not explicitly disclose:
logic for grouping the facial information into a group; and logic for assigning the group an identifier.
However, Sasaki discloses:
logic for grouping the facial information into a group ([0144] face recognizer can analyze the gender, race, age, expression, feeling, viewing habit, and viewing time of each customer and stored in viewership memory in form of information in correlation with the gender or age (i.e. grouping)); and logic for assigning the group an identifier ([0168] number of male viewers/female viewers with age columns separated by age, see [FIG. 11B]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sasaki to have grouped facial information and assigned a group an identifier. One of ordinary skill in the art would have been motivated to do so to comprehensively distribute the content file after collecting the overall information recorded based on the aggregated information from each store terminal (Sasaki, [0168-0169]).
Regarding claim 41, Angell-Sasaki disclose: 
The system of claim 27, set forth above, where in 
Angell discloses:
the logic for selecting at least one type of media based on the inferred demographic data comprises logic for selecting the at least one5 4891-9668-0196, V.2PRELIMINARY AMENDMENTATTY. DOCKET NO. 27313-04008APPLICATION NO. 17/232,346type of media based on a cue of grouped and individual inferred demographic information ([0094] analysis server performs data mining, such as but not limited to demographic information, for use in generated customized marketing messages targeted to the customer [0130] e.g. ethnicity, block group, lifestyle, life stage, income, education data [0008] age, sex, etc. [0155] e.g. second modular marketing message may be a discount on jelly when peanut butter is purchased, such as in response to marketing criteria that indicates the customer frequently purchases cheaper brands of peanut butter, the customer has children (i.e. age of customer is older, customer also associated with younger people, e.g. children), and the customer is currently in an aisle of the retail facility that includes jars of peanut butter, etc. [0071] display devices are multimedia devices for displaying marketing messages to customers, e.g. text, graphic, audio, video, and any combination (i.e. message is discount on jelly when peanut butter is purchased; a text denoting a discount, such as an older customer (e.g. parent) with younger customers (e.g. children))).
Regarding claim 42, Angell-Sasaki disclose: 
The system of claim 40, set forth above, where in 
Angell discloses:
the logic for grouping the information into a group comprises logic for grouping the information into a group representing a family ([0126] age of head of household, number of children [0141] parents with children, etc.).  
Angell does not explicitly disclose:
grouping the facial information into a group.
However, Sasaki discloses:
grouping the facial information into a group ([0144] face recognizer can analyze the gender, race, age, expression, feeling, viewing habit, and viewing time of each customer and stored in viewership memory in form of information in correlation with the gender or age (i.e. grouping)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Angell in view of Sasaki to have grouped facial information representing a family. One of ordinary skill in the art would have been motivated to do so to comprehensively distribute the content file after collecting the overall information recorded based on 
Regarding claim 43, Angell-Sasaki disclose: 
The system of claim 27, set forth above, wherein 
Angell discloses:
the logic for selecting at least one type of media based on the inferred demographic data comprises logic for selecting the at least one type of media based on a group representing a family ([0094] analysis server performs data mining, such as but not limited to demographic information, for use in generated customized marketing messages targeted to the customer [0130] e.g. ethnicity, block group, lifestyle, life stage, income, education data [0008] age, sex, etc. [0155] e.g. second modular marketing message may be a discount on jelly when peanut butter is purchased, such as in response to marketing criteria that indicates the customer frequently purchases cheaper brands of peanut butter, the customer has children (i.e. age of customer is older, customer also associated with younger people, e.g. children), and the customer is currently in an aisle of the retail facility that includes jars of peanut butter, etc. [0071] display devices are multimedia devices for displaying marketing messages to customers, e.g. text, graphic, audio, video, and any combination (i.e. message is discount on jelly when peanut butter is purchased; a text denoting a discount, such as for a parent with children)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US-20080004951-A1) WEB-BASED TARGETED ADVERTISING IN A BRICK-AND-MORTAR RETAIL ESTABLISHMENT USING ONLINE CUSTOMER INFORMATION;
PRADEEP et al. (US-20090083129-A1) PERSONALIZED CONTENT DELIVERY USING NEURO-RESPONSE PRIMING DATA;
Sharma et al. (US-7921036-B1) METHOD AND SYSTEM FOR DYNAMICALLY TARGETING CONTENT BASED ON AUTOMATIC DEMOGRAPHICS AND BEHAVIOR ANALYSIS;
Zahn et al. (US-20110145040-A1) CONTENT RECOMMENDATION;
Perez et al. (US-20120124456-A1) AUDIENCE-BASED PRESENTATION AND CUSTOMIZATION OF CONTENT;
Hymel et al. (US-20120212629-A1) APPARATUS, AND ASSOCIATED METHOD, FOR SELECTING INFORMATION DELIVERY MANNER USING FACIAL RECOGNITION;
Maitra et al. (US-20120078725-A1) METHOD AND SYSTEM FOR CONTEXTUAL ADVERTISEMENT RECOMMENDATION ACROSS MULTIPLE DEVICES OF CONTENT DELIVERY;
Hendricks et al. (US-20130041976-A1) CONTEXT-AWARE DELIVERY OF CONTENT;
Liu et al. (US-20130198280-A1) TARGETED DELIVERY OF CONTENT;
Bill (US-9122752-B2) PERSONALIZING CONTENT BASED ON MOOD;
DECANNE (US-20160072915-A1) SYSTEM AND METHOD TO PROVIDE INTERACTIVE, USER-CUSTOMIZED CONTENT TO TOUCH-FREE TERMINALS;
CANCERI et al. (US-20170330237-A1) DISPLAY DEVICE AND CONTENT DISPLAY SYSTEM;
LYONS et al. (US-20180190176-A1) SYSTEM, APPARATUS AND METHOD FOR DYNAMICALLY ADJUSTING A VIDEO PRESENTATION BASED UPON AGE;
Ward (US-20200245026-A1) SYSTEM AND METHOD FOR CONTENT DELIVERY OPTIMIZATION BASED ON A COMBINED CAPTURED FACIAL LANDMARKS AND EXTERNAL DATASETS;
CANCERI et al. (US-20200387930-A1) DISPLAY DEVICE AND CONTENT DISPLAY SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/11/22